DETAILED ACTION
This action is in response to the after final amendment dated 06 May 2022.  Claims 1, 2, 6, 8, 9, 13, 15, 16 and 20 are amended.  No claims have been added or cancelled.  Claims 1-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art is Zhu et al. (US 2015/0052431 A1), Lester (US 2017/0249339 A1), Rollend et al. (US 2017/0017831 A1), Velic et al. (US 2017/0304732 A1) and Wang et al. (US 10,157,333 B1)

Zhu teaches a touch based image search where the user performs a gesture on a particular area of an image containing an object.  The object is identified and search results for the object are provided.

Lester teaches the ability to crop an image, place a bounding box around the object, and have the cropped image matched against classifiers.

Rollend teaches performing different powered image analysis/classification techniques on an image, specifically on a background and within an ellipse of a region of interest.

Velic teaches recognizing objects in an image and overlaying the recognized object names on the display.

Wang teaches using the image background as context to assist in object detection to generate content values.

The prior art does not teach, suggest, or render obvious, alone or in combination, at least: receiving (i) a query image and (ii) a user tap location defining an area of interest within the query image; processing the query image to identify one or more objects in the query image and to crop the query image around each identified object to generate multiple cropped images; processing a first portion of the query image using a first classifier that identifies one or more first entities within the query image, wherein the first portion of the query image lies outside the area of interest; processing a second portion of the query image corresponding to one or more of the multiple cropped images that are determined to correspond to the user tap location defining the area of interest using a second classifier that identifies one or more second entities within the one or more of the multiple cropped images, wherein the second classifier has a higher processing power than the first classifier; obtaining content which provides information about one or more of the identified one or more first entities and the identified one or more second entities which is descriptive of a combination of the identified one or more first entities with the identified one or more second entities such that the obtained content is biased towards the identified one or more second entities; and providing the obtained content to a user device for display on the user device with the query image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174